Citation Nr: 1336785	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) based on the need for a higher level of aid and attendance (A&A).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985 and from January 1989 to June 2003.  The Veteran is in receipt of the Meritorious Service Medal and Outstanding Airman of the Year Ribbon, among other decorations associated with his service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO.  

The Board has not only viewed the Veteran's claims file, but also the Veteran's record on the "Virtual VA" system.  



FINDINGS OF FACT

1.  The Veteran is in receipt of SMC at a rate equal to that of 38 U.S.C.A. § 1114 subsection (k) on account of loss of use of a creative organ, SMC at a rate equal to that of subsection (o) on account of paraplegia with loss of use of both legs and loss of anal and bladder sphincter control, and SMC at a rate equal to that of subsection (r)(1) on account of entitlement to the maximum rate authorized under subsection (p) of 38 U.S.C.A. § 1114 and being in need of regular A&A.

2.  The Veteran is not shown to be in need of a higher level of care; he is not considered to be in need of personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.




CONCLUSION OF LAW

The criteria for the assignment of a higher rate of SMC based on the need for a higher level A&A have not been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 3.350, 3.352 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed, VA has fulfilled its duties under VCAA.

When VA receives a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, the notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice absent VCAA notice.  Harman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

In the present appeal, the VCAA duty to notify was satisfied by a November 2006 letter that informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The letter also included the type of evidence necessary to establish a disability rating and effective date.  

Moreover, in September 2008, the RO sent the Veteran another letter identifying the evidence necessary to substantiate a claim for a higher rate of SMC.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In connection with the current appeal, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran and his representative, VA treatment records, private medical records, and two examinations for A&A performed by VA physicians in November 2008 and September 2011.  

The November 2008 examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analyses to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

With regard to the September 2011 examination, as will be explained, while the Board notes a discrepancy in the ink used on the examination report, the physician's signature matches most of the comments rendered, and, as will be explained, even if the document was altered, the preponderance of the remaining evidence is still against the finding of a higher rate for SMC.

In sum, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Hence, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating

The Veteran seeks a higher rate of SMC, asserting that his service-connected disabilities require a higher level of care as contemplated in 38 U.S.C.A. § 1114(r)(2) (West 2002 & Supp. 2013).

The service connected disabilities include dysthymic disorder (claimed as depression); status post C5-C6, C6-C7 anterior cervical discectomy and fusion due to disc herniation with myelopathy; tinnitus; hypertension; acne vulgaris; hearing loss; and GERD.  The combined schedular rating is 80 percent beginning on June 7, 2003 and 100 percent beginning on May 5, 2006.  

Additionally, the Veteran has been awarded SMC pursuant to 38 U.S.C.A. § 1114 subsection (k) on account of loss of use of a creative organ, SMC at a rate equal to that of subsection (o) on account of paraplegia with loss of use of both legs and loss of anal and bladder sphincter control, and SMC at a rate equal to that of subsection (r)(1) on account of entitlement to the maximum rate authorized under subsection (p) of 38 U.S.C.A. § 1114 and being in need of regular A&A.

SMC is governed by 38 U.S.C.A. § 1114 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.350.  There are two parts to SMC (r): there is special A&A that is identified by (r)(1), and a higher level of special A&A that is discussed in (r)(2).  See 38 USCA § 1114(r) (West 2002 & Supp. 2013); 38 CFR §§ 3.350(h), 3.352.

To be awarded SMC (r)(1), under 38 U.S.C.A. § 1114, the veteran must be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  The veteran must also be in need of regular A&A.  See 38 U.S.C.A. § 1114(r) (West 2002 & Supp. 2013).

For SMC (r)(2), once the aforementioned threshold is met, the Veteran must show that, in addition to the need for regular A&A, he is in need a higher level of care as specified.  See 38 U.S.C.A. § 1114(r)(2) (West 2002 & Supp. 2013).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352(b)(2).
  
The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4).

Moreover, the provisions of 38 C.F.R. § 3.352(b) are to be strictly construed.  The higher level aid-and-attendance allowance is to be granted only when the need is clearly established and the amount of services required on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

Finally, the performance of the necessary A&A service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

As previously discussed, the Veteran is currently in receipt of SMC at a rate equal to that of subsection (r)(1) on account of entitlement to the maximum rate authorized under subsection (p) of 38 U.S.C.A.§ 1114 and being in need of regular A&A.  Therefore, to warrant a higher level of SMC, the evidence must show entitlement to SMC at the rate equal to that of subsection (r)(2).

In September 2004, the Veteran received treatment at West Roxbury VA Medical Center (VAMC).  The Veteran denied incontinence and reported weakness in all four extremities and difficulties in ambulation.  The medical records indicate that the Veteran moved in and out of his wheelchair freely and completed activities of daily living on his own, including showering.    

The April 2005 VA occupational therapy notes included a visit to the Veteran's home.  The Veteran was able to get up and down from a chair several times with the use of a cane.  

The Veteran accompanied the therapist around the home, including walking up and down the stairs safely with use of the banister and his cane with relative ease.  The therapist recommended removing throw rugs, installing grab bars in the master bathroom, and installing a transfer handle to the bed and a ramp.  

The September 2005 VA records identified the Veteran's difficulty bathing, dressing, toileting and eating.  The Veteran was able to use a power wheelchair for mobility and was noted to be able to stand and ambulate very short distances.  The Veteran's wife was noted as his caretaker.

In September 2006, the Veteran underwent an evaluation for his spinal cord injury.  At that time, the Veteran reported having incontinence and bowel movements with medications.  He also reported decreased ambulatory abilities.  However, the record indicated that the Veteran used his power wheelchair for long-distance mobility and was able to stand and pivot to transfer with the use of his cane.   
 
The VA treatment records from November 2006 noted the Veteran's report of more frequent falls due to decreased ambulatory ability.  The treatment records also noted urinary incontinence and constipation.  The record also identified moderate to severe effects on usual daily activities, such as feeding, bathing, dressing, toileting, and grooming.  

In August 2008, the Veteran received treatment at VA after he fell pushing a four hundred pound safe on a dolly down the stairs.  At that time, the Veteran was able to void independently, but the medical examiners noted that the Veteran needed assistance bathing, dressing, cooking and transferring.  

However, on a scale of independent to unsafe, the Veteran's abilities were evaluated as requiring the assistance of others or of equipment; he was not deemed unsafe.  He was discharged with instructions to use grab bars and other preventative measures to avoid falls in the future. 

A VA physician evaluated the Veteran and completed a VA Form 21-2680 in November 2008.  The physician noted that the Veteran required assistance dressing, grooming, and bathing and that he was dependent on others for basic care.  The physician also stated the Veteran could feed himself once he sat up.  

The VA physician indicated that the Veteran appeared comfortable in his motorized wheelchair and could do stand/squat pivots for transfers with assistance.  Furthermore, the physician explained that the Veteran's daily tasks were limited by pain.  

Lastly, the physician checked the box indicating the Veteran required "daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care."

A VA physician completed another VA Form 21-2680 in September 2011.  The physician noted the Veteran's weakness in his upper extremity and numbness in his fingers.  The physician indicated that the Veteran dropped items, but was able to dress and toilet.  

Moreover, the physician indicated the Veteran's spine was weak, but he was able to maintain posture without belts or aids.  Although the Veteran was found to be nonambulatory due to partial quadriplegia, the physician stated that the Veteran could stand to transfer.  

With regard to his leaving home, the physician noted the Veteran had an adapted vehicle and left his home primarily for medical appointments.   The box indicating that the Veteran "required daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care" was checked.  

However, the veracity of that particular finding is questionable because the physician's signature and most of the remarks on the VA Form 21-2680 are in one color ink, but a few other annotations, including the marking in the aforementioned checkbox, are in a different black ink.  

However, even with both of the boxes checked on the VA Form 21-2680s, the remarks on the forms themselves do not support the statutory requirements of SMC(r)(2).  

In short, the remarks demonstrated the Veteran's difficulty in activities of daily living, but also showed that he could void independently, drive himself to appointments, stand to transfer, and use his motorized wheelchair comfortably to move around his home.  

Therefore, after a review of the entire record, the Board finds that the criteria for SMC(r)(2) have not been met.  The Board recognizes that the Veteran clearly experiences limitations as a result of his service-connected disabilities.  

However, the evidence of record does not show that the Veteran needs a "higher level of care," as reflected by a need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  See 38 C.F.R. § 3.352(b)(2).  

Instead, the record shows that the Veteran requires assistance with many activities of daily living, and he is currently in receipt of regular A&A to provide such assistance.  

Thus, on this record, the Veteran's claim must be denied.  As the preponderance of the evidence is against the Veteran's claim for an increased SMC level, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An increased rate of SMC based on the need for a higher level of A&A is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


